Citation Nr: 1631384	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, pursuant to 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to August 1974.  The Veteran died in June 2008; the appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2013, the appellant presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.  Thereafter, the matter was remanded by the Board for further development in May 2014.  In that decision, the Board also remanded the issue of entitlement to non-service-connected death pension benefits for the issuance of a statement of the case.  Although this has not yet been done, it appears the RO is actively working this issue, as several deferred rating decisions address development being conducted.  Accordingly, the Board finds that this issue is not yet before it.  

Finally, the issue on appeal is as characterized as above - it is cause of death only on a 38 U.S.C.A. § 1151 basis.  Cause of death on a direct basis was previously denied in the 2014 Board decision.  Accordingly, that is the only theory addressed herein.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the Board hearing transcript and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.
FINDING OF FACT

The Veteran's death in June 2008 as a result of renal cell carcinoma was not caused by carelessness, negligence, lack of proper skill, error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the context of a claim for service connection for the cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  VA satisfied its duty to notify in a September 2008 letter to the appellant.  Although the appellant was not informed of the conditions for which the Veteran was service connected at the time of his death, her sole contention herein is that his kidney cancer was not timely diagnosed and, therefore, he did not receive the required treatment which caused or hastened his death.  This allegation is unrelated to the Veteran's service connected conditions of residuals of a crush injury to the left hand and left shoulder disorder.  Thus there is no prejudice to the appellant in proceeding to decide this claim.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  VA and private medical records were obtained.  No additional opinion is required regarding the appellant's DIC claim.  38 U.S.C.A. § 5103A(a) (West 2014); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  There is no evidence that additional records have yet to be requested or that obtaining additional opinions are in order.  

There has also been compliance with the directives of the Board's May 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  At that time, the Board directed that the results of an investigation from VA's Office of the Inspector General (OIG) regarding allegations of misconduct and fraud in the Veteran's VAMC and outpatient clinics while the Veteran received treatment from VA.  In July and November 2015, VA received reports of the OIG investigation, which was closed in October 2009.  The RO then issued a Supplemental Statement of the Case in February 2016 that addressed the newly obtained evidence.  Thus, there has been compliance with the May 2014 Board remand.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  DIC Benefits under 38 U.S.C.A. § 1151

The Veteran passed away in June 2008.  On his death certificate, the immediate cause of his death was listed as renal cell carcinoma.  The appellant filed an application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse in August 2008.  The appellant essentially contends that VA was negligent in not diagnosing the Veteran's renal mass prior to September 2003, which in turn caused the Veteran's death.

DIC shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected.  Such is considered a qualifying death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care, medical or surgical treatment, or examination, and the proximate cause of the death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014). 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has died does not establish cause. 38 C.F.R. § 3.361(c)(1) (2015).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2015).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2015). 

Showing that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination proximately caused death can be done by one of two ways.  First, fault can be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Second, fault can be shown by evidence that VA furnished the care without the veteran's, or in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1)(i)-(ii) (2015).

Initially, the Board will address the OIG report that was obtained pursuant to the May 2014 Board remand.  November 2008 letter and a December 2008 follow-up complaint letters, upon which the investigation was based, detailed complaints of alleged misconduct and fraud on the part of VA staff, which, according to the December 2008 follow-up, resulted in mistreatment of the Veteran's basal cell carcinoma in the left eye.  In a July 2009 response to the OIG investigation and the initial complaint, the Director of the VA North Texas Health Care System detailed the treatment and diagnostic history of the Veteran's basal cell carcinoma.  Finding the response adequate and that the Veteran's treatment was appropriate, OIG closed the investigation in an October 2009 memorandum.  

The OIG investigation focused on alleged misconduct in the treatment of basal cell carcinoma.  As renal cell carcinoma is the sole cause of the Veteran's death, the subject matter of the OIG investigation is not relevant to the matter at hand.  Further, even if the contents of the OIG investigation were relevant, the VA OIG found no evidence of inappropriate conduct on the part of the VA staff listed in the complaint.  In addition, there was no established link between the alleged misconduct and the Veteran's death, other than a reference to the "rumor mill" in the December 2008 follow-up letter from the claimant.  As noted above, this allegation was addressed in the July 2009 response to the OIG investigation inquiry.  Therefore, evidence obtained from the OIG investigation that was closed on October 2009 does not show that carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in failing to diagnose renal cell carcinoma prior to September 2003 caused additional disability or that an event not reasonably foreseeable caused additional disability.  

In an August 1994 VA treatment record, the Veteran was seen for renal pain.  Imaging of the Veteran's abdomen in August 1994 showed questionable right subrenal region mass.  Imaging of the Veteran's abdomen in January 1999 showed questionable left renal mass and correlation suggested.  A January 1999 VA pyelogram report showed an obstructing stone in the proximal left ureter just caudal to the left ureteropelvic junction.  Kidney ultrasound biopsy (KUB) impression was no gross diagnostic abnormalities radiographically.  An August 2002 VA record noted a prior history of calculus of kidney.

In an August 2003 VA record, the Veteran presented with a history of kidney stones, complaints of painless urinary bleeding for two days, left flank pain, and back pain.  He reported one episode of severe left pain about once a year since 1985, which then spontaneously resolved.  The current episode began 2 to 3 weeks prior, became very severe 2 days prior, and then resolved.  However, a few hours ago, the Veteran passed gross painless hematuria.  KUB showed questionable cancer in left true pelvis, likely phlebolith, and the left kidney appeared slightly enlarged and ptotic.  The assessments included questionable kidney stones.  

In September 2003 VA treatment record, a CT scan showed large left renal mass consistent with neoplasm until proven otherwise.  Subsequently, the Veteran consulted M.D. Anderson Cancer Center for a second opinion.  A CT scan showed a left renal mass.  Consultation report indicates that the Veteran had locally advanced renal cell carcinoma with a renal vein thrombus.  In October 2003, the Veteran underwent a left renal nephrectomy with renal vein thrombectomy.  

In a February 2004 VA record, the Veteran had bone imaging scan done.  In a March 2004 VA treatment record, the Veteran presented thinking that he was there to get a referral to a back specialist.  He reported that he was treating at M.D. Anderson and was being followed there and was not interesting in having follow-up at VA for renal cell carcinoma.  Bone scan demonstrated no clear evidence for metastatic disease but correlation with plain film was recommended on the finding on T12.  Bone scan results were reviewed with the Veteran and plain films were ordered as requested.  The Veteran was instructed to follow up with primary care provider regarding films and to follow up regularly with VA or M.D. Anderson every three to six months including imaging and lab work.  In April 2004, the Veteran was advised of protein in the urine.  The Veteran did not wish to be seen by nephrology at VA but to continue follow up at M.D. Anderson.  

In an October 2007 letter, Dr. RF, a Board certified oncologist, opined that the evaluation of the kidney cancer was not done in a timely manner and that had the tumor been recognized at an earlier point, the Veteran would have been afforded additional treatment options and a more favorable outlook.  Dr. FR stated that he review x-rays from January 1999, and that he believed those x-rays show a renal mass whose dimensions cannot be precisely described due to the nature of the x-ray study.  The presence of that mass warranted further evaluation to exclude the presence of an underlying cancer of the kidney.  But as noted above, Dr. RF opined that this was not done in a timely manner.  

In July 2008, Dr. JS, a private physician with specialties in continence and oncology provided a medical opinion.  Dr. JS noted the pertinent history and a small oversight - that the Veteran had a previous documented event of renal colic in August 1994, that he developed new left sided flank pain with nausea and vomiting with no fever or chills and a question of microscopic hematuria.  He did have an IVP in 1994.  There was no evidence or suggestion of a renal mass.  There was a distal partial left ureteral vesical junction obstruction.  The Veteran was asked to return in a few days for follow up evaluation and this episode concluded.  Dr. JS noted that this corroborated early evidence of stone disease.

Dr. JS noted that the Veteran's record reveals that he had a history of urolithiasis dating back at least until 1986.  In addition, the Veteran's past medical history included chronic low back pain, shoulder and knee pain, and a reference to a motor vehicle accident in the early 1970s resulting in a back injury.  Dr. JS noted that during the ensuing decades, there were innumerous visits seeking care for a chronic back condition and that during this time many x-rays were taken including LS spine films, MRIs, etc.  In addition, Dr. JS noted that the Veteran gave a vague history of having been a smoker in the remote past (risk factor in renal cell carcinoma) and prior to 2003 never having gross hematuria.

Dr. JS noted that the patient presented to the emergency room with a complaint of flank pain which he localized to the left side and also provided a history of having previous calculi.  He had no fever or chills and an initial KUB was obtained for which the official reading was no comparison films.  The diagnosis was questionable left renal mass and correlation suggested.  No other diagnostic abnormality.  Dr. JS noted that the chart did not contain or that he could not find a urinalysis.  However, the patient clearly did not complain of any gross hematuria at that time.  The physicians acted promptly by obtaining an intravenous pyelogram which also includes nephrotomograms.  Nephrostograms, explained Dr. JS., are X-rays that are taken closer to the object and allow for clearer definition of the reniform shape of the kidney.  This was read by the radiologist showing a delayed film on the left side in the column of contrast of the L2 level corresponding to a ureteral obstruction.  The emergency room physicians obtained the result and treated the patient appropriately by referring the patient to the urology clinic for follow-up three days later with a KUB.  The KUB was obtained on January 9, 1999, and it showed no gross abnormality radiographically.  In addition, the patients left flank pain by then had subsided and while no stone had been collected.  Dr. JS concluded that the Veteran's clinical picture and radiographic picture at that time were clearly consistent with an obstructive renal calculus.

Dr. JS stated that the first KUB which showed a question of a renal mass, which are known to be of poor predictive value, could have most certainly given the impression of a left sided process.  This was promptly followed up by IVP and that process was delineated as hydronephrosis with obstruction of the left renal unit.  Accordingly, had there been a large renal mass at that time it would have been discovered.  Furthermore, the follow-up KUB three days later reveals no evidence of a renal mass.  If the KUB in and of itself is being used to make the argument that there was a renal mass at the beginning then they should have consistently been able to reproduce that in subsequent films.  However, it cannot be reproduced because it is a notoriously inaccurate X-ray test for solid organ evaluation.  In 1999, an IVP would have been the standard of practice for the diagnosis for a renal stone or flank pain.  It has only been in the last few years that CT scanning without contrast has superseded the use of an IVP.

Dr. JS stated that his opinion was made within the context and caveat of not seeing the films themselves but relying on the verifying staff who read the IVP and subsequent films.  Additionally, there is a suggestion that had the diagnosis been suspected, further evaluation with a CAT scan would have been performed.  Yet the patient presented with left flank pain, his physical examination and history were consistent with colic and the proper diagnosis was made at the time.  The degree of care that would have been expected from a reasonable health care provider at that time was provided.  

Dr. JS noted that the October 2007 private opinion suggests that the x-rays showed a renal mass; Dr. S pointed out that the 2007 physician was a board certified medical oncologist but not a board certified radiologist.  Unfortunately, he is the only one other than the VA radiologists, who was able to review the X-rays taken in January of 1999 according to his memo.  Dr. JS also stated, however, that the 2007 statement that the veteran would have been afforded additional treatment options and had a more favorable outlook had the diagnosis been made earlier was speculative.  He noted that the treatment for renal cell carcinoma of the kidney in 1999 was surgical; the standard of care procedure was procedure was a radical nephrectomy.  An argument can be made that a small, preferably exophytic, lesion could have been treated by a partial nephrectomy.  But Dr. JA noted that radiation and chemotherapy have no role in the treatment of confined disease or early stage disease, which he assumed the 2007 opinion alludes to.  Moreover, according to Dr. JS, options such as cryotherapy and radiofrequency ablation were not in common use and even in 2008 were certainly not in standard of care therapies.  He concluded by noting that renal cell carcinoma is a surgical disease and he was unsure what the 2007 opinion meant by afforded other options.  

Dr. JS then stated that 

There is simply a preponderance of evidence pointing to a ureteral stone with obstruction and not a second or underlying renal process in addition.  One can argue that an Ultrasound or CT scan could more definitively show a possible second process, but there was no indication after the IVP.  The physician's charge was to answer the diagnostic dilemma of the patient's clinical scenario while reconciling the KUB.  I would again suggest that hydronephrosis with a dilated renal pelvis and an obstruction corresponding to the reniform area can fully explain the finding of renal mass on KUB.  Certainly we do not make the diagnosis of renal tumors by KUB alone in 1999.  Therefore, the IVP findings. The subsequent KUB shows no renal mass lesion and therefore is consistent with the resolution of hydronephrosis and certainly does not suggest any renal mass.  Bayesian algorithmic logic would have resulted in the diagnosis of renal colic with obstruction.

It is indeed unfortunate that the appellant with his nearly three decades history of urolithiasis did not develop another stone between 1999 and 2003.  However, while there may have indeed been a small cancer that subsequently developed over a fifty six month period into a larger 8 to 10 cm renal mass I don't see even through the "retrospectoscope" that a reasonable health care provider would have been able to ascertain either a renal mass on a KUB by himself without radiologic training or that anyone else would have discovered this unfortunate process without further symptomatology.  Many symptoms are non specific with regard to renal cell carcinoma with such things as fatigue, weight loss or even peripheral edema.  The less common symptoms of flank pain, gross hematuria or flank mass are relatively rare today.  The later, usually indicate the presence of more advanced disease.  It is indeed an unfortunate outcome that the veteran faces from his renal cell carcinoma.  Yet, given the data that I have reviewed there is no way to make this suspected diagnosis earlier without an indication of further advanced imaging which did not exist.  This is tragic but not malfeasance or malpractice.

The Board finds that service connection for the cause of the Veteran's death is not warranted.  There are conflicting medical opinions with respect to whether there was carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing treatment.  The Board finds, however, Dr. JS's opinion more probative than the 2007 private opinion.  First, Dr. JS provided significant discussion and explanation for the finding that there was no carelessness, negligence, lack of proper skill, or error in judgment.  Dr. RF provided almost no supporting explanation.  Second, Dr. JS's summary of the clinical evidence of record was thorough.  Dr. RF noted only that he reviewed the record and only cited to x-rays.  Third, Dr. JS rebutted the conclusion of Dr. RF that other treatment options would have been available.  Dr. RF did not indicate why his conclusions differed from the radiologists' conclusions, and does not further examine the subsequent testing or diagnoses.  Thus, the Board finds that Dr. JS's medical opinion is of higher probative value that Dr. RF's medical opinion.  

Based on the above, the Board finds that the preponderance of the evidence of record indicates that the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for renal cell carcinoma for purposes of DIC benefits is not warranted.  There is no reasonable doubt to be resolved in the instant matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


